Mr. Justice Wole
delivered the opinion of the court.
In a series of the decisions this court has decided that to prove for record the separate character of a piece of property, apparently being acquired in the name of a married person, the declarations of the parties in the deed are not sufficient evidence. Acosta v. Registrar of Caguas, 27 P.R.R. 232, and cases cited. We have also decided that the declarations of a father in the deed itself without more are not sufficient to show the origin of the purchase money as belonging to one of the spouses. Sánchez v. Registrar of San Juan, 28 P.R.R. 669. This is as far as our decisions have gone.
In the present case, however, from the deed of purchase in her favor it appears that before she was married Carmen de la Torre Marrero had formed a partnership with Delfina Marrero, which partnership was dissolved at the time of the marriage, but never liquidated. The liquidation was made to take place in the deed of acquisition and the money the result of liquidation was paid to vendor as the purchase price or reserved to pay a mortgage. So the notary certified. In addition the husband *199expresses Ms conformity and Delfina Marrero, the former’ partner and also a-party to the deed, certifies necessarily to the facts. Under the recited circumstances the purchase price is shown to be the separate property of Carmen de la Torre Marrero. The note must he reversed and the record made.